DETAILED ACTION
This is a non-final office action on the merits.  Claims 1-20 are pending and addressed below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/10/2019 is being considered by the examiner.  NPLs that are listed but not submitted are found in parent application 15051180.

Priority
Acknowledgment is made of applicant’s claim for foreign priority in Application No. 2882968 of CA, filed on 2/23/2015. The certified copy has been filed in parent Application No. 15051180.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 11, 17-20  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “capturing a first data corresponding to a first action of the autonomous device using a sensor”.  It is not known if a sensor is used by one of 1) the act of capturing, 2) a first data, 3) a 
Claim 1 recites “transmitting the first data to an interface viewable by an operator”.  It is not clear if 1) the first data, or 2) the interface, is viewable by an operator. Therefore the metes and bound of this claim is unknown. 
Claim 3 recites the limitation "the data”.  As claim 1 introduced “a first data” and “a second data”, it is not known what “the data” is referring to.  
Claim 11 recites the limitation "the second".  As claim 1 introduced “a second action” and “a second data”, it is not known what “the second” is referring to. 
Claim 17 recites “capturing a first data corresponding to a first action of the autonomous device using a sensor”.  It is not known if a sensor is used by one of 1) the act of capturing, 2) a first data, 3) a first action, 4) the autonomous device, or some combination among these elements.  Therefore the metes and bound of this claim is unknown.
Claim 17 recites “transmitting the first data to an interface viewable by an operator”.  It is not clear if 1) the first data, or 2) the interface, is viewable by an operator. Therefore the metes and bound of this claim is unknown. 
Claim 17 recites the limitation "the action" in line 13.  There is insufficient antecedent basis for this limitation in the claim.

All dependent claims of these claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of their dependency.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-8 is/are rejected under 35 U.S.C. 102(a)(2) anticipated as being anticipated by Meier et al. (US 2015/0217449).
Regarding claim 1, Meier et al. teaches:
capturing a first data corresponding to a first action of the autonomous device using a sensor (at least figs. 1-3, 5, [0036]-[0128] discuss robot,  [0038] discuss one or more sensors on robot, such as a camera, [0070]-[0071] discuss robot includes environmental sensors 214 detected sensor data, indicating robot action of detecting sensor data,  [0082]-[0083] discuss environmental sensors 214 include camera that captures a video stream, [0101] discuss accessing sensor stream, including video data collected by a camera on a robot);
transmitting the first data to an interface viewable by an operator (at least figs. 1-5, [0036]-[0128] discuss robot,  [0070]-[0071] discuss robot includes environmental sensors 214 detected sensor data, indicating robot action of detecting sensor data;             figs. 1-5, [0036]-[0128] discuss user device 110, user device 300, figs. 4-5 [0101]-[0128]  discuss processes 400 and 500 has sensor data, at least [0101] [0114] discuss part of all of processes 400 and 500 can be implemented in a robot , a user device, or a remote server, indicating option of sensor data transmitting to the user device ); and 
controlling the autonomous device, by the operator, to cause the autonomous device to undertake a second action, the second action associated with a second data (at least figs. 1-5, [0036]-[0128] discuss robot,  [0070]-[0071] discuss robot includes environmental sensors 214 detected sensor data, indicating robot action of detecting sensor data,       figs. 1-5, [0036]-[0128] discuss user device 
wherein the first data and the second data is utilized by an artificial intelligence model for future control of the autonomous device (at least figs. 1-5, [0036]-[0128] discuss robot,  [0070]-[0071] discuss robot includes environmental sensors 214 detected sensor data, indicating robot action of detecting sensor data,       figs. 1-5, [0036]-[0128] discuss user device 110, user device 300, figs. 4-5 [0101]-[0128]  discuss processes 400 and 500 has sensor data, at least [0101] [0114] discuss part of all of processes 400 and 500 can be implemented in a robot , a user device, or a remote server, fig. 4 [0101]-[0113] discuss generating a robot sensory-response policy, [0107]-[0110] discuss block 425 using user command/corrective action, and user device , fig. 5 [0114]-[0128] discuss using robot sensory-response policy, block 525 discuss receiving corrective command from a user device;       [0115] discuss block 510 with “(e.g., an artificial neural network, a random forest, a support vector machine, a restricted Boltzmann machine, ridge regression, etc.)”, [0125]-[0127] block 540 with artificial neural network, “a learning rule that is the product of the error term, a learning rate, and a scale factor proportional to estimated standard deviation of the sign of the previous updates for that parameter. In other implementations (e.g. multi-layer neural networks), additional procedures may be used to update parameters in a policy (e.g. back-propagation of error to each layer in a neural network)”,    discuss resulting in block 540 and policy is modified, and loop back to new sensor data can then be evaluated using the current policy);


controlling the autonomous device to undertake a third action, wherein the third action is determined by analysis of the first data and the second data by the artificial intelligence model (at least figs. 1-5, [0036]-[0128] discuss robot,  [0070]-[0071] discuss robot includes environmental sensors 214 detected sensor data, indicating robot action of detecting sensor data,       figs. 1-5, [0036]-[0128] discuss user device 110, user device 300, figs. 4-5 [0101]-[0128]  discuss processes 400 and 500 has sensor data, at least [0101] [0114] discuss part of all of processes 400 and 500 can be implemented in a robot , a user device, or a remote server, fig. 4 [0101]-[0113] discuss generating a robot sensory-response policy, [0107]-[0110] discuss block 425 using user command/corrective action, and user device , fig. 5 [0114]-[0128] discuss using robot sensory-response policy, block 525 discuss receiving corrective command from a user device;       [0115] discuss block 510 with “(e.g., an artificial neural network, a random forest, a support vector machine, a restricted Boltzmann machine, ridge regression, etc.)”, [0125]-[0127] block 540 with artificial neural network, “a learning rule that is the product of the error term, a learning rate, and a scale factor proportional to estimated standard deviation of the sign of the previous updates for that parameter. In other implementations (e.g. multi-layer neural networks), additional procedures may be used to update parameters in a policy (e.g. back-propagation of error to each layer in a neural network)”,    discuss resulting in block 540 and policy is modified, and loop back to new sensor data can then be evaluated using the current policy);

Regarding claim 3, Meier et al. teaches:
wherein the data is captured using a camera (at least figs. 1-3, 5, [0036]-[0128] discuss robot,  [0038] discuss one or more sensors on robot, such as a camera, [0070]-[0071] discuss robot includes environmental sensors 214 detected sensor data, indicating robot action of detecting sensor data,  [0082]-[0083] discuss environmental sensors 214 include camera that captures a video stream, [0101] 

Regarding claim 4, Meier et al. teaches:
wherein the artificial intelligence model is a deep learning model (at least figs. 1-5, [0036]-[0128] discuss robot,  [0070]-[0071] discuss robot includes environmental sensors 214 detected sensor data, indicating robot action of detecting sensor data,       figs. 1-5, [0036]-[0128] discuss user device 110, user device 300, figs. 4-5 [0101]-[0128]  discuss processes 400 and 500 has sensor data, at least [0101] [0114] discuss part of all of processes 400 and 500 can be implemented in a robot , a user device, or a remote server, fig. 4 [0101]-[0113] discuss generating a robot sensory-response policy, [0107]-[0110] discuss block 425 using user command/corrective action, and user device , fig. 5 [0114]-[0128] discuss using robot sensory-response policy, block 525 discuss receiving corrective command from a user device;       [0115] discuss block 510 with “(e.g., an artificial neural network, a random forest, a support vector machine, a restricted Boltzmann machine, ridge regression, etc.)”, [0125]-[0127] block 540 with artificial neural network, “a learning rule that is the product of the error term, a learning rate, and a scale factor proportional to estimated standard deviation of the sign of the previous updates for that parameter. In other implementations (e.g. multi-layer neural networks), additional procedures may be used to update parameters in a policy (e.g. back-propagation of error to each layer in a neural network)”,    discuss resulting in block 540 and policy is modified, and loop back to new sensor data can then be evaluated using the current policy); this is consistent with present application’s publication 20190155266 at [0207]-[0209] [0482] and its definition of deep learning models

Regarding claim 5, Meier et al. teaches:


Regarding claim 7, Meier et al. teaches:
wherein the artificial intelligence model further utilizes environmental sensor information (at least figs. 1-5, [0036]-[0128] discuss robot,  [0070]-[0071] discuss robot includes environmental sensors 214 detected sensor data, indicating robot action of detecting sensor data,       figs. 1-5, [0036]-[0128] discuss user device 110, user device 300, figs. 4-5 [0101]-[0128]  discuss processes 400 and 500 has sensor data, at least [0101] [0114] discuss part of all of processes 400 and 500 can be implemented in a robot , a user device, or a remote server, fig. 4 [0101]-[0113] discuss generating a robot sensory-response policy, [0107]-[0110] discuss block 425 using user command/corrective action, and user device , fig. 5 [0114]-[0128] discuss using robot sensory-response policy, block 525 discuss receiving corrective command from a user device;       [0115] discuss block 510 with “(e.g., an artificial neural network, a random forest, a support vector machine, a restricted Boltzmann machine, ridge regression, etc.)”, [0125]-[0127] block 540 with artificial neural network, “a learning rule that is the product of the error 

Regarding claim 8, Meier et al. teaches:
wherein the environmental sensor information is gathered from at least one of a proximity sensor, a chemical sensor, a temperature sensor, an inertial measurement sensor, or a gyroscope (at least figs. 1-5, [0036]-[0128] discuss robot,  [0070]-[0071] discuss robot includes environmental sensors 214 detected sensor data, indicating robot action of detecting sensor data,       figs. 1-5, [0036]-[0128] discuss user device 110, user device 300, figs. 4-5 [0101]-[0128]  discuss processes 400 and 500 has sensor data, at least [0101] [0114] discuss part of all of processes 400 and 500 can be implemented in a robot , a user device, or a remote server, fig. 4 [0101]-[0113] discuss generating a robot sensory-response policy, [0107]-[0110] discuss block 425 using user command/corrective action, and user device , fig. 5 [0114]-[0128] discuss using robot sensory-response policy, block 525 discuss receiving corrective command from a user device;       [0115] discuss block 510 with “(e.g., an artificial neural network, a random forest, a support vector machine, a restricted Boltzmann machine, ridge regression, etc.)”, 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meier et al. (US 2015/0217449) as applied to claim 1 above, and further in view of Stephens, JR. (US 2015/0057801).
Regarding claim 6, Meier et al. does not explicitly teach:
wherein the interface is a virtual reality interface;

wherein the interface is a virtual reality interface;
 (at least figs. 1-2E, [0043]-[0060] discuss video 17 being displayed on display devices, discuss ART virtual video stream, [0050] discuss allowing the handler to move virtually in real time though the computer-generated landscape) to give the handler and other mission personnel a robot-eye view ([0049]) and allowing the handler to move virtually in real time though the computer-generated landscape ([0050]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Meier et al. wherein the interface is a virtual reality interface as taught by Stephens, JR. to give the handler and other mission personnel a robot-eye view and allowing the handler to move virtually in real time though the computer-generated landscape.

Claims 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meier et al. (US 2015/0217449) in view of Stephens, JR. (US 2015/0057801).
Regarding claim 9, Meier et al. teaches:
a sensor configured to capture a first data corresponding to a first action taken by the autonomous device (at least figs. 1-3, 5, [0036]-[0128] discuss robot,  [0038] discuss one or more sensors on robot, such as a camera, [0070]-[0071] discuss robot includes environmental sensors 214 detected sensor data, indicating robot action of detecting sensor data,  [0082]-[0083] discuss environmental sensors 214 include camera that captures a video stream, [0101] discuss accessing sensor stream, including video data collected by a camera on a robot); 
an interface communicatively coupled to the sensor, the interface configured to receive the first data (at least figs. 1-5, [0036]-[0128] discuss robot,  [0070]-[0071] discuss robot includes environmental sensors 214 detected sensor data, indicating robot action of detecting sensor data;             figs. 1-5, 
an input control configured to transmit a control signal to the autonomous device, the control signal configured to cause the autonomous device to undertake a second action, wherein the second action is associated with a second data (at least figs. 1-5, [0036]-[0128] discuss robot,  [0070]-[0071] discuss robot includes environmental sensors 214 detected sensor data, indicating robot action of detecting sensor data,       figs. 1-5, [0036]-[0128] discuss user device 110, user device 300, figs. 4-5 [0101]-[0128]  discuss processes 400 and 500 has sensor data, at least [0101] [0114] discuss part of all of processes 400 and 500 can be implemented in a robot , a user device, or a remote server, fig. 4 [0101]-[0113] discuss generating a robot sensory-response policy, [0107]-[0110] discuss block 425 using user command/corrective action, and user device , fig. 5 [0114]-[0128] discuss using robot sensory-response policy, block 525 discuss receiving corrective command from a user device); 
an artificial intelligence model configured to receive the first data and the second data, and further configured to analyze the first data and the second data for future control of the autonomous device (at least figs. 1-5, [0036]-[0128] discuss robot,  [0070]-[0071] discuss robot includes environmental sensors 214 detected sensor data, indicating robot action of detecting sensor data,       figs. 1-5, [0036]-[0128] discuss user device 110, user device 300, figs. 4-5 [0101]-[0128]  discuss processes 400 and 500 has sensor data, at least [0101] [0114] discuss part of all of processes 400 and 500 can be implemented in a robot , a user device, or a remote server, fig. 4 [0101]-[0113] discuss generating a robot sensory-response policy, [0107]-[0110] discuss block 425 using user command/corrective action, and user device , fig. 5 [0114]-[0128] discuss using robot sensory-response policy, block 525 discuss receiving corrective command from a user device;       [0115] discuss block 510 
Meier et al. does not explicitly teach:
the interface configured to display the first data;
However, Stephens, JR. teaches:
the interface configured to display the first data (at least figs. 1-2E, [0043]-[0060] discuss video 17 and ART video 21 being displayed on display devices) to give the handler and other mission personnel a robot-eye view ([0049]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Meier et al. wherein the interface configured to display the first data as taught by Stephens, JR. to give the handler and other mission personnel a robot-eye view.

Regarding claim 10, the cited portions and rationale of claim 2 read on this claim.

Regarding claim 11, Meier et al. teaches:
wherein the second is a camera (at least figs. 1-3, 5, [0036]-[0128] discuss robot,  [0038] discuss one or more sensors on robot, such as a camera, [0070]-[0071] discuss robot includes environmental sensors 214 detected sensor data, indicating robot action of detecting sensor data,  [0082]-[0083] 

Regarding claim 12, the cited portions and rationale of claim 4 read on this claim.

Regarding claim 13, Meier et al. teaches:
wherein the input control is selected from a group consisting of a joystick, a keyboard, a mouse, and a game pad that is coupled to the interface (at least figs. 1-5, [0036]-[0128] discuss robot,  [0070]-[0071] discuss robot includes environmental sensors 214 detected sensor data, indicating robot action of detecting sensor data,       figs. 1-5, [0036]-[0128] discuss user device 110, user device 300, figs. 4-5 [0101]-[0128]  discuss processes 400 and 500 has sensor data, at least [0101] [0114] discuss part of all of processes 400 and 500 can be implemented in a robot , a user device, or a remote server, fig. 4 [0101]-[0113] discuss generating a robot sensory-response policy, [0107]-[0110] discuss block 425 using user command/corrective action, and user device , fig. 5 [0114]-[0128] discuss using robot sensory-response policy, block 525 discuss receiving corrective command from a user device;      [0107]-[0110] discuss block 425 using user command/corrective action, and feature extracted from video stream of the user, discuss at least joystick as a controller of a user interface);

Regarding claim 14, the cited portions and rationale of claim 6 read on this claim.

Regarding claim 15, the cited portions and rationale of claim 7 read on this claim.

Regarding claim 16, the cited portions and rationale of claim 8 read on this claim.

Regarding claim 17, Meier et al. teaches:
capturing a first data corresponding to a first action of the autonomous device using a sensor at least figs. 1-3, 5, [0036]-[0128] discuss robot,  [0038] discuss one or more sensors on robot, such as a camera, [0070]-[0071] discuss robot includes environmental sensors 214 detected sensor data, indicating robot action of detecting sensor data,  [0082]-[0083] discuss environmental sensors 214 include camera that captures a video stream, [0101] discuss accessing sensor stream, including video data collected by a camera on a robot); 
transmitting the first data to an interface viewable by a human operator (at least figs. 1-5, [0036]-[0128] discuss robot,  [0070]-[0071] discuss robot includes environmental sensors 214 detected sensor data, indicating robot action of detecting sensor data;             figs. 1-5, [0036]-[0128] discuss user device 110, user device 300, figs. 4-5 [0101]-[0128]  discuss processes 400 and 500 has sensor data, at least [0101] [0114] discuss part of all of processes 400 and 500 can be implemented in a robot , a user device, or a remote server, indicating option of sensor data transmitting to the user device ); and 
controlling the autonomous device, by the human operator, to cause the autonomous device to undertake a second action, the second action associated with a second data (at least figs. 1-5, [0036]-[0128] discuss robot,  [0070]-[0071] discuss robot includes environmental sensors 214 detected sensor data, indicating robot action of detecting sensor data,       figs. 1-5, [0036]-[0128] discuss user device 110, user device 300, figs. 4-5 [0101]-[0128]  discuss processes 400 and 500 has sensor data, at least [0101] [0114] discuss part of all of processes 400 and 500 can be implemented in a robot , a user device, or a remote server, fig. 4 [0101]-[0113] discuss generating a robot sensory-response policy, [0107]-[0110] discuss block 425 using user command/corrective action, and user device , fig. 5 [0114]-[0128] discuss using robot sensory-response policy, block 525 discuss receiving corrective command from a user device); 

Meier et al. does not explicitly teach:
wherein the third action is configured to mimic the action of the human operator;
However, Stephens, JR. teaches:
wherein the third action is configured to mimic the action of the human operator (at least figs. 1-2E, [0043]-[0060] discuss video 17 and ART video 21 being displayed on display devices, discuss 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Meier et al. wherein the interface configured to display the first data as taught by Stephens, JR. to allow the handler to move virtually.

Regarding claim 18, the cited portions and rationale of claim 4 read on this claim.

Regarding claim 19, the cited portions and rationale of claim 5 read on this claim.

Regarding claim 20, the cited portions and rationale of claim 7 read on this claim.

Claims 9-13, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meier et al. (US 2015/0217449) in view of Conway et al. (US 5,046,022).
Regarding claim 9, Meier et al. teaches:
a sensor configured to capture a first data corresponding to a first action taken by the autonomous device (at least figs. 1-3, 5, [0036]-[0128] discuss robot,  [0038] discuss one or more sensors on robot, such as a camera, [0070]-[0071] discuss robot includes environmental sensors 214 detected sensor data, indicating robot action of detecting sensor data,  [0082]-[0083] discuss environmental sensors 214 include camera that captures a video stream, [0101] discuss accessing sensor stream, including video data collected by a camera on a robot); 
an interface communicatively coupled to the sensor, the interface configured to receive the first data (at least figs. 1-5, [0036]-[0128] discuss robot,  [0070]-[0071] discuss robot includes environmental sensors 214 detected sensor data, indicating robot action of detecting sensor data;             figs. 1-5, 
an input control configured to transmit a control signal to the autonomous device, the control signal configured to cause the autonomous device to undertake a second action, wherein the second action is associated with a second data (at least figs. 1-5, [0036]-[0128] discuss robot,  [0070]-[0071] discuss robot includes environmental sensors 214 detected sensor data, indicating robot action of detecting sensor data,       figs. 1-5, [0036]-[0128] discuss user device 110, user device 300, figs. 4-5 [0101]-[0128]  discuss processes 400 and 500 has sensor data, at least [0101] [0114] discuss part of all of processes 400 and 500 can be implemented in a robot , a user device, or a remote server, fig. 4 [0101]-[0113] discuss generating a robot sensory-response policy, [0107]-[0110] discuss block 425 using user command/corrective action, and user device , fig. 5 [0114]-[0128] discuss using robot sensory-response policy, block 525 discuss receiving corrective command from a user device); 
an artificial intelligence model configured to receive the first data and the second data, and further configured to analyze the first data and the second data for future control of the autonomous device (at least figs. 1-5, [0036]-[0128] discuss robot,  [0070]-[0071] discuss robot includes environmental sensors 214 detected sensor data, indicating robot action of detecting sensor data,       figs. 1-5, [0036]-[0128] discuss user device 110, user device 300, figs. 4-5 [0101]-[0128]  discuss processes 400 and 500 has sensor data, at least [0101] [0114] discuss part of all of processes 400 and 500 can be implemented in a robot , a user device, or a remote server, fig. 4 [0101]-[0113] discuss generating a robot sensory-response policy, [0107]-[0110] discuss block 425 using user command/corrective action, and user device , fig. 5 [0114]-[0128] discuss using robot sensory-response policy, block 525 discuss receiving corrective command from a user device;       [0115] discuss block 510 
Meier et al. does not explicitly teach:
the interface configured to display the first data;
However, Conway et al. teaches:
the interface configured to display the first data (fig. 1-5, col 10 line 65 to col 13 line 50 discuss camera 56 and monitor 66 displaying video) so the operator can see (col 10 line 65 to col 13 line 50) and to enable a human operator to assess and control the on-going activity (abstract );
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Meier et al. wherein the interface configured to display the first data as taught by Conway et al. so the operator can see and to enable a human operator to assess and control the on-going activity.

Regarding claim 10, the cited portions and rationale of claim 2 read on this claim.

Regarding claim 11, Meier et al. teaches:
wherein the second is a camera (at least figs. 1-3, 5, [0036]-[0128] discuss robot,  [0038] discuss one or more sensors on robot, such as a camera, [0070]-[0071] discuss robot includes environmental 

Regarding claim 12, the cited portions and rationale of claim 4 read on this claim.

Regarding claim 13, Meier et al. teaches:
wherein the input control is selected from a group consisting of a joystick, a keyboard, a mouse, and a game pad that is coupled to the interface (at least figs. 1-5, [0036]-[0128] discuss robot,  [0070]-[0071] discuss robot includes environmental sensors 214 detected sensor data, indicating robot action of detecting sensor data,       figs. 1-5, [0036]-[0128] discuss user device 110, user device 300, figs. 4-5 [0101]-[0128]  discuss processes 400 and 500 has sensor data, at least [0101] [0114] discuss part of all of processes 400 and 500 can be implemented in a robot , a user device, or a remote server, fig. 4 [0101]-[0113] discuss generating a robot sensory-response policy, [0107]-[0110] discuss block 425 using user command/corrective action, and user device , fig. 5 [0114]-[0128] discuss using robot sensory-response policy, block 525 discuss receiving corrective command from a user device;      [0107]-[0110] discuss block 425 using user command/corrective action, and feature extracted from video stream of the user, discuss at least joystick as a controller of a user interface);

Regarding claim 15, the cited portions and rationale of claim 7 read on this claim.

Regarding claim 16, the cited portions and rationale of claim 8 read on this claim.

14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meier et al. (US 2015/0217449) in view of Conway et al. (US 5,046,022) as applied to claim 9 above, and further in view of Stephens, JR. (US 2015/0057801).
Regarding claim 14, the cited portions and rationale of claim 6 read on this claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO LONG T NGUYEN whose telephone number is (571)270-7768.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


BAO LONG T. NGUYEN
Examiner
Art Unit 3664



/BAO LONG T NGUYEN/Primary Examiner, Art Unit 3664